November 30, 1937. The opinion of the Court was delivered by
This appeal is from an order of his Honor, Judge Oxner, refusing the appellant's application for release from imprisonment by habeas corpus. The pertinent facts set out in the order are sufficient for an understanding of the matter, and need not be repeated here.
We have given much consideration to the questions raised by the exceptions; and arguments of counsel, with authorities cited, have been helpful to the Court in reaching a decision. We think that the conclusions of the Circuit Judge, for the reasons stated by him, are correct; and we deem it unnecessary to add, by way of further discussion of the questions involved, anything to what he has said. We approve his construction of Section 11 of Act 232, Acts of 1935; and, as pointed out in his decree, the remedy of the appellant for the correction of judicial errors, if any, made on his trial before Judge Mann, was by appeal. See Ex parteKlugh, 132 S.C. 199, 128 S.E., 882, and cases therein cited; Ex parte Boyle, 128 S.C. 535, 123 S.E., 9; Ex parteBess, 152 S.C. 410, 150 S.E., 54, 65 A.L.R., 1459.
The order appealed from, which will be reported, is affirmed.
MESSRS. JUSTICES BONHAM, BAKER and FISHBURNE concur.
MR. JUSTICE CARTER did not participate on account of illness. *Page 303